Order entered November 14, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00163-CV

SALLY TYE F/K/A SALLY S. SHUFFIELD, INDIVIDUALLY AND AS CO-
     TRUSTEE OF THE SHUFFIELD LIVING TRUST, Appellant

                                       V.

 RODNEY M. SHUFFIELD, INDIVIDUALLY AND AS CO-TRUSTEE OF
           THE SHUFFIELD LIVING TRUST, Appellee

              On Appeal from the 380th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 380-02071-2020

                                    ORDER
      Before Chief Justice Burns, Justice Molberg, and Justice Pedersen, III

      Before the Court are appellee’s October 17, 2022 motion to dismiss the

appeal and appellant’s November 4, 2022 motion to extend time to file her reply

brief. We GRANT the extension motion and ORDER the brief be filed no later

than December 6, 2022. We DEFER to submission the motion to dismiss.


                                            /s/   KEN MOLBERG
                                                  JUSTICE